Citation Nr: 1120021	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina





THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  





ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In April 2010, the North Carolina Department of Administration revoked the authority of the North Carolina Division of Veterans Affairs to represent the Veteran, prior to the August 2010 certification of the appeal to the Board.  38 C.F.R. § 14.631 (2010).  The Veteran has not designated another representative.

This appeal was previously before the Board in November 2010, at which time it was remanded for a VA audiological examination to address the current severity of the Veteran's hearing loss in regards to occupational functioning.  The Veteran was afforded a VA audiological examination in December 2010, and hearing difficulty was discussed in relation to his occupational difficulties.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Additional pertinent evidence was submitted in March 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level I in the right ear and no worse than Level VI in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a July 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the September 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in December 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  To evaluate the degree of disability from service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

A September 2007 VA audiological examination revealed pure tone thresholds, in decibels (dBs), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
80
LEFT
35
35
55
60
85

The average pure tone threshold was 51 for the right ear and 59 for the left ear.  Speech recognition scores were 96 percent in the right ear, and 60 percent in the left ear.  The examiner noted that the right ear had mixed, normal to severe hearing loss, and the left ear had mixed, mild to profound hearing loss. 

In a November 2007 letter, C. Scott Mills, Au.D., noted adverse effects of the Veteran's hearing loss on his daily life, to include the following:  difficulty understanding speakers; the need to look the speaker in the face to understand; inability to understand when background noise was present; inability to follow conversations when the speaker was located more than 6 feet from him; and, trouble understanding over the telephone.  In addition, it was noted that the hearing loss was "significantly intrusive" in the Veteran's daily life, causing him to be unable to participate in some of the routines of daily living.  The audiologist opined that the Veteran, as a plumber, was not always able to look people in the face when communicating, and that this resulted in "frustrations and potential safety issues in the workplace."  

An April 2010 private audiogram is of record.  Although it appears that the Veteran's speech discrimination was been measured, it is unknown whether the results obtained were by application of the Maryland CNC controlled speech discrimination test.  When a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  A remand in order to seek clarification from the private examiner is not needed here, because the VA examiner in December 2010 reviewed the claims folder and medical records, which included the private audiogram, and noted that the Veteran's audiogram remained essentially stable when compared to the baseline.  Further, if we assume that the Maryland CNC controlled speech discrimination test was used, the findings do not reflect a higher rating.  Assuming without finding that the audiogram was done in accordance with VA standards, the private audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
45
70
70
LEFT
40
30
55
65
85

The average pure tone threshold was 53 for the right ear and 59 for the left ear.  Speech recognition scores were 92 percent in the right ear, and 88 percent in the left ear.  

A December 2010 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
75
LEFT
30
25
55
60
95

The average pure tone threshold was 48 for the right ear and 59 for the left ear.  Speech recognition scores were 94 percent in the right ear, and 90 percent in the left ear.  The examiner noted sensorineural hearing loss of the right ear that was normal to severe, and sensorineural hearing loss of the left ear that was normal to profound.  As discussed above, the examiner noted the audiogram remained essentially stable.  In addition, he noted that speech discrimination scores were improved especially for the left ear when compared to the previous baseline.  The examiner noted that the Veteran was very sincere and put forth his best efforts, with frequent pauses and delayed responses evident when testing the left ear.  Significant effects on the Veteran's occupation, and hearing difficulty impacting his occupational activities were noted.  

The Veteran was capable of maintaining auditory access to language.  His primary complaint was of reduced speech discrimination.  The examiner acknowledged that the Veteran would be detracted from communicative effectiveness, especially in the presence of moderate background noise.  The Veteran remained capable of maintaining meaningful employment.  The Veteran would experience communicative frustration in daily living activities when attempting to hear and understand especially in the presence of background noise or across a distance.  The Veteran reported very limited success with hearing aids and it was noted that he did not use them.

In March 2011, the Veteran submitted evidence that included a letter discussing the etiology of his hearing loss which is already service connected.  

Applying the values of the audiological examinations that provided both pure tone thresholds and speech recognition ability to the rating criteria results gives a numeric designation of no worse than Level I in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating, which has already been awarded by the RO; thus, the Board finds a compensable rating on a schedular basis for bilateral hearing loss is not warranted.  Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the aforementioned examination findings.  Pure tone threshold levels were neither 55 dBs or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hz, nor were they 30 dBs or less at 1000 Hz and 70 dBs or more at 2000 Hz.  See 38 C.F.R. § 4.86. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, 

[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  

Id.

As discussed above, in November 2007 the Veteran's private audiologist discussed how the Veteran's hearing loss impacted his occupation and daily life.  In particular, he addressed the Veteran's difficulty understanding in the presence of background noises, or when the speaker was at a distance further than 6 feet away, or over the telephone.  The audiologist was concerned that there could be potential safety issues and frustrations in the workplace, given that the Veteran was a plumber and could not always look a person in the face when communicating.  In his most recent December 2010 examination, the examiner acknowledged that the Veteran would be detracted from communicative effectiveness in the presence of moderate background noise and across a distance, such that he would experience frustration in daily living activities.  The Veteran, however, remained capable of maintaining meaningful employment.  He was further noted not to wear his hearing aids, albeit because he complained that he did not have success with them.  No examiner indicated that there otherwise existed an unusual functional or occupational impairment resulting from the Veteran's hearing loss symptomatology.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and examiners fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Veteran's primary complaints regarded his reduced speech discrimination and communicative effectiveness, especially in the presence of background noise.  The Veteran experienced frustrations and potential safety issues in the workplace.  The Board acknowledges that there are significant effects in regards to his occupation due to his hearing difficulty; however, marked interference with employment is not shown beyond the industrial impairment contemplated by the rating schedule.  Thus, the rating criteria contemplate not only his symptoms, but the severity of his disability.  In short, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule, and the Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record supports a noncompensable schedular rating for the Veteran's bilateral hearing loss throughout the appeals period.  As a preponderance of the evidence is against the award of a compensable schedular rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


